Citation Nr: 0731083	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-44 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for breast cancer.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to March 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine.

In August 2005, the Board remanded this case to afford the 
veteran a travel board hearing.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

In her substantive appeal received by the RO in December 
2004, the veteran requested a hearing before the Board, 
sitting at the RO.  Such request was again set forth by the 
veteran in correspondence received by the Board in June 2005.  
The Board thus remanded the appeal in August 2005 to afford 
the veteran her requested travel board hearing in Togus, 
Maine.  Alas, no travel board hearing was ever scheduled.  
The RO instead scheduled the veteran for a videoconference 
hearing in September 2007; a notation in the record copy of 
VA's letter notifying the appellant of this scheduled 
videoconference hearing includes the single word 
"cancelled," with no further explanation.  The claimant, 
for her part, however, never withdrew her request for a 
hearing before the Board, sitting at the RO.

Hence, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran consistent with 
her December 2004 request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


